ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-311, concluding that GERALD M. SALUTI of NEWARK, who was admitted to the bar of this State in 1992, *7should be reprimanded for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that GERALD M. SALUTI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.